Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 23 are allowed.


Examiner’s note
In response to amendments in claims 3, 13 and 14, examiner has withdrawn claim objection mentioned in previous office action.
Amendments and arguments provided by the applicant for independent claims 1 and 11 have overcome prior arts of record; therefore, claims are allowable over prior arts and examiner has withdrawn Double patenting rejection with co-pending application no. 17/040,804 and 17/040,838.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephanie Tinsley on 06/09/2022.

The following claim has been amended as follows: 

9.       (Currently Amended) The method of claim 5, further comprising:  
          transmitting a paging message to the first UE device and to the second UE device; and 
receiving at least one downlink measurement report from at least one of the first UE device and  device, the at least one downlink measurement report being transmitted in response to the paging message.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 04/29/2022 have been fully considered. The arguments and amendments submitted by the applicant for independent claims 1 and 11 have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1 and 11 are therefore allowable.
The prior arts of record fail to teach a method performed by a relay node to repeatedly transmit a broadcast transmission for a predetermined number of repetitions, to a first user equipment (UE) device and a second UE device, wherein the broadcast transmission comprising a first data stream and a second data stream, the first data stream receivable by the first UE device using a control information, the second data stream receivable by the second UE device using the control information, as substantially described in the independent claims 1 and 11. The claims further describe that the relay node receives from a base station, a multiplexed block of data comprising the first data stream intended for the first UE device and the second data stream intended for the second UE device, wherein the first data stream is different from the second data stream. The claims also state that the control information is transmitted from the relay node to the first UE device and the second UE device. The amended limitation in combination of remaining limitations are not taught by the prior arts of record. The claims are novel over the prior arts in terms of entirety of the claims. Claims 2 – 10, 22 depend on claim 1 and claims 12 – 21, 23 depend on claim 11. Therefore, dependent claims 2 – 10 and 12 – 23 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474